DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 30, 2021 has been entered.
 
Amendment
The Response, filed on May 30, 2021, has been received and made of record. In response to the Final Office Action dated February 17, 2021, claims 73-78 have been amended.

Response to Arguments
	Regarding the Priority, a claim for priority was previously made based upon an application filed in China on February 18, 2016. The claim for priority cannot be based on said application because the subsequent non-provisional or international application designating the United States was filed more than twelve months thereafter 
	Regarding the 35 U.S.C. 101 rejection of claims 73-78, Applicant has amended the claims to clarify the statutory class.  Therefore, the outstanding 35 U.S.C. 101 rejection of claims 73-78 is withdrawn.
	Regarding the 35 U.S.C. 112 rejection of claims 73-78, Applicant has amended the claims to clarify the statutory class.  Therefore, the outstanding 35 U.S.C. 112 rejection of claims 73-78 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 73-78, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection (please see the 35 U.S.C. 103 rejection of the claims, infra). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 73-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Regarding claims 73 and 76, the independent claims, from which claims 74/75 and claims 77/78 respectively depend and inherit all limitations therefrom, have been newly amended to recite “wherein said photosensitive sensor is directly and electrically connected to said circuit board portion in a wire-less manner.”  However, the original disclosure has not been found to describe the embodiment as claimed.  
Applicant is found to attempt to formulate support through their own interpretation of paragraph [0107] (Remarks, p. 7, section 9).  However, the figures themselves do not convey enough information about the newly recited claim language to show that applicant invented the subject matter that is claimed or even intentionally considered the subject matter at the time the application was filed.  Applicants also includes an interpretation of the figures (Remarks, p. 7, section 9) without providing indication of any actual written disclosure for this newly recited/included feature.  Applicant’s interpretation of the figures does not unequivocally preclude or foreclose any other possible interpretation, reading or guess as to the what is supposed to be or should have been illustrated (absence of illustrated wires does not necessarily mean an intent of wireless).
Absence of an explicit disclosure of electrical connectivity (i.e., via wires) does not necessarily equate to an converse interpretation of electrical connectivity (i.e., wireless), as it may merely constitute a lack of description or a lack of disclosure of a description in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, the claims fail as to comply with the written description requirement.
Regarding claims 74 and 77, the claims have been newly amended to recite “wherein a thickness of said photosensitive sensor matches with a depth of said access to prevent said photosensitive sensor being protruded from said bottom surface of said main circuit board.”  However, the original disclosure has not been found to support the embodiment as claimed.  More specifically, the original disclosure has not been found to describe the thickness of the photosensitive sensor to match with a depth of an access.  Further, Applicant has not been found to directly address support from within the disclosure for this newly added limitation.  Finally, the figures themselves do not convey enough information about the newly recited claim language to show that applicant invented the subject matter that is claimed or even intentionally considered the subject matter at the time the application was filed.  What may appear to one person as visual similarities in a thickness and a depth, may, for example, be the unintended consequence of an oversimplified illustration (e.g., one in which connective elements, such as bumps or Surface-Mount Technology (SMT), or other elements were omitted or overlooked, or dimensions were not to an intended scale).  Therefore, absent description in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, the claims fail as to comply with the written description requirement.
the detailed description must be in such particularity as to enable any person skilled in the pertinent art or science to make and use the invention without involving extensive experimentation and must clearly convey enough information about the invention to show that applicant invented the subject matter that is claimed.  
The Examiner further notes that Applicant’s use of both figure 7 and figure 12 in the Remarks crosses disclosed embodiments (e.g., fig. 7 is directed to a second alternative mode of the first preferred embodiment [0102] and fig. 12 is directed to a camera module according to a third preferred embodiment [0150]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 73 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0194023 to Tam et al. (hereinafter “Tam”) in view of U.S. Patent Publication No. 2012/0034740 to Yean et al. (hereinafter “Yean”).
Regarding claim 73, Tam teaches a camera module, comprising a camera lens (e.g., fig. 5, element 212; [0059]), and a molded circuit unit (e.g., fig. 5) which comprises a circuit board portion (e.g., fig. 5; [0054]) and a molding portion molded to form on said circuit board portion (e.g., fig. 5; [0067]), wherein said circuit board portion comprises a  manner (e.g., fig. 5, via elements 222, 304 and 500; [0053], [0064], gold stump bumps) and is received in said access of said main circuit board at a to receive incoming light from said camera lens (e.g., fig. 5).  Tam, however, has not been found by the Examiner to expressly disclose wherein a bottom surface of said photosensitive sensor is aligned with said bottom surface of said main circuit board at the same plane. (It is noted that Tam teaches ensuring the photosensitive sensor does not extend beyond the recessed portion of the circuit board, so as not to contribute to the overall height/thickness of the device; [0065]).
	Nevertheless, Yean teaches is aligning a bottom surface of a photosensitive sensor with a bottom surface of said main circuit board at the same plane (e.g., fig. 15B; [0045], [0053-52], forming planar lower surface).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the teachings of Yean with the teaching of Tam, resulting in a camera module wherein a bottom surface of said photosensitive sensor is aligned with said bottom surface of said main circuit board at the same plane, so that the photosensitive sensor is protected by not protruding from the access of the board;  it is then also available to determine a more predictable basis for any height measurements, for focusing, additional elements, etc., by having an anchored measuring point, such as the bottom surface.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 74 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Tam and Yean in further view of U.S. Patent No. 6,384,397 to Takiar et al. (hereinafter “Takiar”).
Regarding claim 74, Tam and Yean teach all of the limitations of claim 74 (see the 35 U.S.C. 103 rejection of claim 73, supra) including teaching the camera module further comprising an optical filter mounted on said main circuit board at a position above an upper opening of said access (e.g., fig. 5, element 208; [0068]), and wherein a thickness of said photosensitive sensor matches with a depth of said access to prevent said photosensitive sensor being protruded from said bottom surface of said main circuit board (‘740 – e.g., fig. 15B; [0045], [0053-52], wherein the thickness of the sensor matches/corresponds with a depth of said access, otherwise it would not fit/align while forming planar lower surface; the Examiner notes that the claim only recites “matches”, which can be interpreted to be equivalent to “corresponds to” and does not necessarily require an exact correspondence of internal/external dimensions.)
However, although Tam is found to teach the molding portion being directly molded on an upper side of said main circuit board by transfer molding ([0067]), neither Tam nor Yean have been found by the Examiner to disclose wherein said molding portion molded by a molding method selected from the group consisting of injection The Examiner does note that the instant application is not found to invent a new method of molding or a new raw material to be used in the molding process.
Nevertheless, Takiar teaches creating a molded portion using at least nylon or liquid crystal polymer via injection molding (col. 4, line 64 - col.5, line 5); a concept that is well-known in the camera module-related arts.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed liquid crystal polymer material and the associated injection molding as taught by Takair with the device as taught by Tam and Yean as a way to capitalize on the insulating properties of the composition and to reduce the production time (no need to prepare the transfer molding material beforehand vs mixing and preparing the material to manufacture immediately, as with injection molding).  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 77, Tam and Yean teach all of the limitations of claim 77 (see the 35 U.S.C. 103 rejection of claim 76, supra) including teaching the molded circuit unit further comprising an optical filter mounted on said main circuit board at a position matches”, which can be interpreted to be equivalent to “corresponds to” and does not necessarily require an exact correspondence of internal/external dimensions.)
However, although Tam is found to teach the molding portion being directly molded on an upper side of said main circuit board by transfer molding ([0067]), neither Tam nor Yean have been found by the Examiner to disclose wherein said molding portion molded by a molding method selected from the group consisting of injection molding, insert molding, die molding, and pressing molding, or found by the Examiner to disclose wherein a raw material to be molded to form said molding portion is selected from the group consisting of nylon, liquid crystal polymer and polypropylene for said injection molding or said inserting molding, and resin for said die molding or said pressing molding.  The Examiner does note that the instant application is not found to invent a new method of molding or a new raw material to be used in the molding process.
Nevertheless, Takiar teaches creating a molded portion using at least nylon or liquid crystal polymer via injection molding (col. 4, line 64 - col.5, line 5); a concept that is well-known in the camera module-related arts.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 75 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Tam and Yean in further view of U.S. Patent Publication No. 2016/0190411 to Oh et al. (hereinafter “Oh”).  
Regarding claim 75, Tam and Yean teach all of the limitations of claim 75 (see the 35 U.S.C. 103 rejection of claim 73, supra) including teaching the camera module further comprising an optical filter mounted on said main circuit board to cover an upper opening of said access (‘023 – e.g., fig. 5, element 208; [0068]).  However, neither Tam nor Yean have been found by the Examiner to disclose wherein one or more holding holes are formed in said main circuit board and said molding portion has molded on said main circuit board and is extended into said one or more holding holes for enhancing a molding bonding ability between said main circuit board and said molding portion.
Nevertheless, Oh teaches the concept of providing holes in a circuit board, wherein a molding portion extends and fills in said holding holes; a concept that is well-"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 78, Tam and Yean teach all of the limitations of claim 78 (see the 35 U.S.C. 103 rejection of claim 76, supra) including teaching the molded circuit unit further comprising an optical filter mounted on said main circuit board to cover an upper opening of said access (‘023 – e.g., fig. 5, element 208; [0068]).  However, neither Tam nor Yean have been found by the Examiner to disclose wherein one or more holding holes are formed in said main circuit board and said molding portion has molded on said main circuit board and is extended into said one or more holding holes for enhancing a molding bonding ability between said main circuit board and said molding portion.
Nevertheless, Oh teaches the concept of providing holes in a circuit board, wherein a molding portion extends and fills in said holding holes; a concept that is well-known and accepted in the manufacturing art for enhancing the bonding between elements (e.g., fig. 4b; [0057]). It would have been obvious to one of ordinary skill in the "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2006/0221225 and corresponding U.S. Patent No. 7,733,408 to Tsukamoto et al. teaches a camera module in which a molding portion is die molded with a resin.
U.S. Patent Publication No. 2015/0138436 and corresponding U.S. Patent No. 9,258,467 to Wong teaches a camera module in which a molding portion is injection molded with a resin.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GARY C VIEAUX/Primary Examiner, Art Unit 2697